UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING [ ]Form 10-K[ ] Form 20-F[ ]Form 11-K[x] Form 10-Q[ ]Form N-SAR For the Period Ended: June 30, 2009 If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates:N/A PART I – REGISTRANT INFORMATION Full Name of Registrant: Live Current Media Inc. Former Name if Applicable: Not Applicable Address of Principal Executive Office: 375 Water Street, Suite 645 City, State, and Zip Code: Vancouver, British Columbia V6B 5C6 PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12(b)-25(b), the following should be completed.(Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this Form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of the transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) the accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report portion thereof could not be filed within the prescribed time period. The Company does not yet have all the information it needs to complete the preparation of its financial statements. PART IV – OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: C. Geoffrey Hampson Principal Financial Officer Live Current Media Inc. (604) 453-4870 (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed.If the answer is no, identify the report(s): [x] Yes[ ] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes[x] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made.N/A Live Current Media Inc. (Name of registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 13, 2009 /s/ C. Geoffrey Hampson By: C. Geoffrey Hampson Principal Financial Officer
